998 F.2d 1008
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rabah Muhammad ALI, a/k/a Robert Lee Thacker, Appellant,andJames Lenard SMALL;  Robert G. Thorne;  Steve Hurley;Elwood Smith;  Clinton Jacobs, Plaintiffs,v.James E. MARTIN;  J. C. Harris;  Aaron Johnson;  Mr.Rosenfield; J.J. Clark;  W.R. Barker, Defendants-Appellees.Edward A. GANEY, Jr., Appellant,James Lenard SMALL;  Robert G. Thorne;  Steve Hurley;Elwood Smith;  Clinton Jacobs, Plaintiffs,v.James E. MARTIN;  J. C. Harris;  Aaron Johnson;  Mr.Rosenfield; J.J. Clark;  W.R. Barker, Defendants-Appellees.
Nos. 93-6354, 93-6375.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  July 19, 1993.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-85-987)
Rabah Muhammad Ali, Edward A. Ganey, Jr., Appellants Pro Se.
Jacob Leonard Safron, Office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Rabah Muhammad Ali and Edward A. Ganey, Jr., appeal separately from the district court's order denying their motion to intervene for coverage in a consent judgment in Small v. Martin, No. CA-85-987.1  Our review of the records and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.2  Small v. Martin, No. CA-85-987 (E.D.N.C. Jan. 26, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 We consolidated these cases on appeal


2
 Ganey has moved to file a supplemental claim.  Because he asserts a separate 42 U.S.C. § 1983 (1988) action which has not been presented to the district court, we deny his motion